State v. Torres, 1997 ND 5, 565 N.W.2d 505|N.D. Supreme Court|State v. Torres, 1997 ND 5, 565 N.W.2d 505[Go to Documents]Filed Jan. 16, 1997IN THE SUPREME COURTSTATE OF NORTH DAKOTA1997 ND 5State of North Dakota, Plaintiff and Appelleev.Juan A. Torres, Defendant and AppellantCriminal No. 960244Appeal from the District Court for Cass County, East Central Judicial District, the Honorable Norman J. Backes, Judge.AFFIRMED.Per Curiam. Stephen R. Dawson (argued), Assistant State's Attorney, P.O. Box 2806, Fargo, ND 58108-2806, for plaintiff and appellee.Juan A. Torres, pro se.State v. TorresCriminal No. 960244Per Curiam.[¶1] Juan A. Torres appeals from an order revoking his deferred imposition of sentence for terrorizing and sentencing him to two years in prison. Torres claims he received ineffective assistance of counsel during the revocation proceeding. On this record, Torres has not shown his trial counsel was constitutionally ineffective. See, e.g., State v. Denney, 417 N.W.2d 181, 182-83 (N.D. 1987) (without a record scrutinizing the reasons underlying counsel's conduct, review of a claim of ineffective assistance of counsel is virtually impossible on direct appeal).[¶2] We affirm the revocation order under N.D.R.App.P. 35.1(a)(4) and (7).[¶3]Gerald W. VandeWalle, C.J.Dale V. SandstromWilliam A. NeumannMary Muehlen MaringHerbert L. Meschke